Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 7/15/22 is acknowledged.
2.	Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/22. Currently claims 1-9 are under consideration.
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.

4.  	The information disclosure statement filed 2/15/22 has been considered as to the merits before First Action. 


Claim Objections
5. 	Claim 2 is objected to because of the following informalities: The claims utilizes several acronyms (CTLA-4, PD-L1, and PD-1) without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. The claim can reference acronyms, however the material presented by the acronym must be clearly set forth at the first use of the acronym. For example, CTLA-4 is cytotoxic T-lymphocyte-associated protein 4, also known as CD152. Appropriate correction is required. Applicant is cautioned not to introduce new matter in to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claim 1 is vague and indefinite because it is not clear as to what the “frameshift peptides” will encompass.  In claim 1 lines 3-4 – the frameshift array comprises a plurality of tumor-associated frameshift peptides.  However, lines 5-8 do not clearly identify the affinity measured frameshift peptides as the “tumor-associated frameshift peptides”.  
This is ambiguous as it is not clear if Applicant intends to measure tumor-associated frameshift peptides or some other frameshift peptide(s).  It is suggested that the claims consistently recite “tumor-associated frameshift peptides” for consistency. Appropriate correction is required. 
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (”[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
B.	The term “high likelihood” in claim 1 is a relative term which renders the claim indefinite. The term “high likelihood” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested that actual detection parameters are recited in the claims in order to obviate the rejection. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, the claims are determined to be directed to a law of nature/natural principle (abstract idea). 
The rationale for this determination is explained below: A claim that focuses on use of a natural principle (such as the comparison of protein levels- see claim 1) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965,
1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.
Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
The claimed methods classify the likely response or prognosis of a subject having cancer wherein a signature frameshift of the subject’s sample is compared to subjects known to respond to an immunotherapeutic treatment. 
In the instant case the claims are directed to a naturally occurring correlation, namely the naturally occurring correlation or complex formed between peptides and antibodies (natural specific binding partners) and their possible differentiation in patients with disease/disease treatment. These assay are routinely conducted in the prior art. For examples see Gnjatic et al. (Journal for ImmunoTherapy of Cancer, published 5/16/17, Vol. 5, Issue 44, pages 1-18).  
Further detecting and comparing (i.e. frameshift peptide levels in order to evaluate treatment response) information regarding a sample or test subject to a control or target data reads on “An Idea ‘Of Itself’” as when given its broadest reasonable interpretation, such a comparison would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad
CAFC.
The specific information that is being compared “protein level(s)” measurements compared to standards (known patient responses to treatment) merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. 
In particular, the “detecting and comparing” step is recited at a high level of generality and is not sufficient to ensure that the claims amount to significantly more than the naturally occurring correlation itself. This is because every application of the correlation would require determining biomarker levels; and also because the “detecting and comparing” steps do not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope (for example, see claim 1).
Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
The claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.
The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter includes the following steps:
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea enumerated in the 2019 PEG (judicial exceptions) and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.Analysis of Claims 1-9:
I.    The present claims are directed to a process so Step 1 is satisfied.
II.    The present claims are directed to judicial exceptions? Wherein mental processes are utilized at least in claim 1 (detecting and comparing to a standard) for an assessment in cancer treatment. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus step 2A Prong 1 and Prong 2 is satisfied. 
Claim 1 is directed to an abstract idea that is not integrated into a practical application (the data is compared but the JE is not integrated into a practical application). The scope of claim 1 encompasses embodiments where the levels of the frameshift peptides are classified as not adverse or favorable/nonresponsive (note that as written the methods do not require any treatment regardless of the subject’s classification).
The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detecting and comparing steps can be done by merely reviewing the data mentally and mentally classifying a cancer patient. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). Furthermore, the method of classifying does not actually require an active step of treatment but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).
III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claims 1 and 12 are contacting, detecting, quantifying and comparing. 
All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see Gnjatic et al. (Journal for ImmunoTherapy of Cancer, published 5/16/17, Vol. 5, Issue 44, pages 1-18) and Shi et al. (Int J Clin Exp Med, 2016, Vol.9, No.5, pages 8529-8535). Thus, the active method steps of the present claims are conventional, well understood and routine. 
These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the determining, performing, and managing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter. 
Unlike Vanda’s claims, where administering is required for all populations of patients, in the instant case, the broadest reasonable interpretation of the claimed scope is that the treatment steps are not necessarily performed. Therefore, the scope encompasses embodiments where the levels of the frameshift peptides is normal and does not require any treatment or modification of a treatment. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US2014/0087963 A1) in view of Gnjatic et al. (Journal for ImmunoTherapy of Cancer, published 5/16/17, Vol. 5, Issue 44, pages 1-18) and further in view of Kloor et al. (US 2014/0170178 A1).
	Johnston et al. disclose methods, arrays, and kits for monitoring the health of a subject.  The invention provides a rapid, robust and reproducible method of health monitoring, allowing the health of individuals to be monitored over a period of time.  In some embodiments, the method comprises: a) contacting a complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; b) measuring the off-target binding of the antibody to a plurality of different peptides in the peptide array to form an immunosignature; and c) associating the immunosignature with a state of health. See paragraph 0004. 
	In some embodiments, the invention provides a method of providing a treatment, the method comprising: a) receiving a complex biological sample from a subject; b) contacting the complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; c) measuring the off-target binding of the antibody to a plurality of the different peptides to form an immunosignature; d) associating the immunosignature with a condition; and e) providing the treatment for the condition. See paragraph 0005
	The invention as includes automated computer devices or mediums. See paragraph 0009. 
	Johnston et al. differ from the instant invention in not specifically teaching the utility of the biomarker profile to predict the outcome of immunotherapy (adverse event). 
	However, Gnjatic et al. teach prognostic markers for evaluating patient outcome. The reference discloses that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1.  
	The TME (tumor microenvironment) can be assessed by host genetic factors (SNP), tumor alterations in genes and proteins affecting the antigen presentation machinery, or the local recruitment of immune actors. All these factors contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation. The greatest potential for immune gene signatures maybe found in the prediction of responsiveness to current and emerging immunotherapy. Patient co-horts randomized to treatment with sufficiently large n and longitudinal endpoints encompassing both tumor response and patient survival will be essential for comprehensive assessment of clinical utility. See page 13 of 18.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiles demonstrated by Johnston et al. to predict immunotherapy outcome as taught by Gnjatic et al. because Gnjatic et al.  disclose that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1.  And tumor alterations in genes and proteins affecting the antigen presentation machinery contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation; thus allowing for patient randomization for optimal treatment. See page 13 of 18. 
	KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396). 
One skilled in the art would have been motivated to classify a cancer patient for optimal efficacy/treatment according to the individual patient’s immune response. 
Johnston et al. in view of Gnjatic et al. differ from the instant invention in not specifically teaching frameshift signatures.
	However, Kloor et al. disclose vaccines contains an MSI-specific frameshift peptide (FSP) generating humoral and cellular responses against tumor cells or a nucleic acid encoding said FSP.  

	The vaccine is taught to be particularly useful for the prevention/treatment of colorectal cancer, endometrial cancer, gastric cancer or small bowel cancer. See abstract. The abundance of predictable MSI-specific FSP antigens and the fact that they directly result from the malignant transformation process render FSP highly promising targets for immune therapy. See 0005. Frequencies of FSP-specific peripheral T cells (pTc) were quantified by determining the number of specific IFN-gamma-secreting Tc against newly designed FSPs derived from 3 cMS-containing candidate genes using ELISpot analysis. Section 0061. The vaccine may be therapeutic, that is, the compounds are administered to treat an existing cancer, or to prevent the recurrence of a cancer, or prophylactic, that is, the compounds are administered to prevent or delay the development of cancer.  
	If the compositions are used therapeutically, they are administered to cancer patients and are designed to elicit an immune response to stabilize a tumor by preventing or slowing the growth of the existing cancer, to prevent the spread of a tumor or of metastases, to reduce the tumor size, to prevent the recurrence of treated cancer, or to eliminate cancer cells not killed by earlier treatments.  
	A vaccine used as a prophylactic treatment is administered to individuals who do not have cancer, and are designed to elicit an immune response to target potential cancer cells.  Section 0054.


It is within the purview of a person of ordinary skill in the art to evaluate the fragment shift vaccine profiles as taught by Kloor et al. in the immunotherapy assessment methods of Johnston et al. in view of Gnjatic et al. because Kloor et al. demonstrated that their frameshift vaccines were useful in eliciting an immune response to treat cancer.  Absent evidence to the contrary the use of any of the known fragment vaccines taught by Kloor et al. is deemed obvious. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the fragment shift vaccines taught by Kloor et al. in the patient classification immunotherapy protocols of Johnston et al. in view of Gnjatic et al. in order to determine a patient’s optimal means for efficacy and treatment. 
One skilled in the art would have been motivated to evaluate the fragment shift vaccines prior to treatment in order to maximize individual patient treatment as a means of improving cancer remedy/treatment/cure and patient survival. 

II. 	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US2014/0087963 A1) in view of Turajlic et al. (Lancet, Vol.18, Issue 8, pages 1009-1021, 8/1/17, Published online 7/7/17) and further in view of Gnjatic et al. (Journal for ImmunoTherapy of Cancer, published 5/16/17, Vol. 5, Issue 44, pages 1-18).
	Johnston et al. disclose methods, arrays, and kits for monitoring the health of a subject.  The invention provides a rapid, robust and reproducible method of health monitoring, allowing the health of individuals to be monitored over a period of time.  
	In some embodiments, the method comprises: a) contacting a complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; b) measuring the off-target binding of the antibody to a plurality of different peptides in the peptide array to form an immunosignature; and c) associating the immunosignature with a state of health. See paragraph 0004. 
	In some embodiments, the invention provides a method of providing a treatment, the method comprising: a) receiving a complex biological sample from a subject; b) contacting the complex biological sample to a peptide array, wherein the peptide array comprises different peptides capable of off-target binding of at least one antibody in the biological sample; c) measuring the off-target binding of the antibody to a plurality of the different peptides to form an immunosignature; d) associating the immunosignature with a condition; and e) providing the treatment for the condition. See paragraph 0005
	The invention as includes automated computer devices or mediums. See paragraph 0009. 
	Johnston et al. differ from the instant invention in not specifically teaching the utility of tumor-associated frameshift peptides to predict the outcome of immunotherapy (adverse event). 
	However, Turajlic et al. teach tumor-specific antigen analyses; wherein single nucleotide variants (SNVs) and small insertions and deletions (indels) were characterized. The researchers investigated whether the frameshift nature of indel mutations might contribute to the immunogenic phenotype. See abstract. 
	The success of checkpoint inhibitor therapies underlines the notion that tumour-specific T-cell responses pre-exist in some patients and are kept under tight control via immune modulatory mechanisms. To date, checkpoint inhibitors have been approved for the treatment of six solid tumor types: melanoma (antiPD-1/CTLA-4), merkel cell carcinoma (anti-PDL-1), renal clear cell carcinoma (anti-PD-1), non-small cell lung cancer (lung adenocarcinoma and lung squamous cell carcinoma; anti-PD-1), carcinoma of the bladder (antiPD-L1), and head and neck squamous cell carcinoma (anti-PD-1), as well as microsatellite instability high (MSI-H) tumors of any tissue subtype. Page 1009-1010.
		In order to predict checkpoint therapies, whole-exome sequencing data from 5777 solid tumors, spanning 19 cancer types from The Cancer Genome Atlas were compared. Tumour-specific neoantigen predictions by mutation type with pan-cancer analysis, together with RNAseq profiling in renal clear cell carcinoma cases (n=392), and compared to immune gene expression across patient subgroups; revealed associations between indel burden and treatment response across four checkpoint inhibitor datasets. 
		The researchers found that renal clear cell carcinoma, renal papillary cell carcinoma, and chromophobe renal cell carcinoma have the highest indel rate as a proportion of their total mutational burden and the highest overall indel count and are enriched for mutant-specific neoantigens. We also observed that indel number is significantly associated with checkpoint inhibitor response in melanoma. See page 1016.
		Frameshift indels are taught to be a highly immunogenic mutational class; triggering an increased quantity of neoantigens and greater mutant binding specificity. Collectively, the data might reconcile the outlier nature of immunotherapy responses in renal clear cell carcinoma, highlighting frameshift indels are a potential biomarker of checkpoint inhibitor response and support the targeting of clonal frameshift indels by both vaccine and cell therapy approaches. Page 1019, 2nd column, 3rd paragraph.
		It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiling method demonstrated by Johnston et al. to measure tumor-associated frameshift peptides and predict immunotherapy outcome as taught by Turajlic et al. because Turajlic et al. disclosed that frameshift indels are a potential biomarker of checkpoint inhibitor response and support the targeting of clonal frameshift indels by both vaccine and cell therapy approaches. Page 1019, 2nd column, 3rd paragraph.
Johnston et al. in view of Turajlic et al. differ from the instant invention in not specifically teaching patient classification as responder or non-responder.
	Gnjatic et al. teach prognostic markers for evaluating patient outcome. The reference discloses that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1. The TME (tumor microenvironment) can be assessed by host genetic factors (SNP), tumor alterations in genes and proteins affecting the antigen presentation machinery, or the local recruitment of immune actors. All these factors contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation.
	The greatest potential for immune gene signatures maybe found in the prediction of responsiveness to current and emerging immunotherapy. Patient co-horts randomized to treatment with sufficiently large n and longitudinal endpoints encompassing both tumor response and patient survival will be essential for comprehensive assessment of clinical utility. See page 13 of 18.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the peptide profiles demonstrated by Johnston et al. in view of Turajlic et al. to classify patients as responders and non-responders therein predicting immunotherapy outcome as taught by Gnjatic et al. because Gnjatic et al. disclosed that genetic mutations in tumors are associated with an enhanced response rate to therapy with agents that target CTLA-4 and PD-1.  And tumor alterations in genes and proteins affecting the antigen presentation machinery contribute to the understanding of how the TME becomes organized and affects peripheral immune detection in circulation; thus allowing for patient randomization for optimal treatment. See page 13 of 18. 
	KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396). 
	One skilled in the art would have been motivated to classify a cancer patient for optimal efficacy/treatment according to the individual patient’s immune response. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/647,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to:  methods of “analyzing antibody affinity and predicting clinical outcome of an immunotherapeutic treatment.  This reads on the classifying according to frameshift signature that is recited in the instant claims. The claims in both applications require peptides and antibody affinity; wherein a frameshift peptide array is analyzed for antibody binding associated with patient response. The reference application measures microsatellite instability (MSI) while the instant claims recite “adverse event”.

More specifically, the claims in application number 17/651,235 measures a tumor-associated frameshift peptide as an indicator of response to treatment with an immunotherapeutic (“adverse event”). The reference application claims classify the sample as a high rate of response by MSI-H patients, low response rate by MSI-low patient, or stable MSI-Stable patients; regardless of tumor type. Therefore, the reference application is drawn to the species of MSI response which is encompassed by the claims and method of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-87 and 89-97 of copending Application No. 16/562,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to methods of employing peptide arrays to analyzing antibody binding (reference off-target binding) as a means for determining a subject’s classification based on frameshift analysis (reference immunosignature). The claims in both applications require peptides and antibody affinity signatures. The reference application measures microsatellite instability (MSI) while the instant claims recite “adverse event”.
More specifically, the claims in application number 16/562,383 measures the off-target binding with antibodies and compares the subject’s immunosignature to a control immunosiganture from healthy subjects. The reference application claims determine the immunosignature regardless of tumor type (cancer). 

However, the reference application drawn to the broad method of analyzing a subject’s sample via an immunosignature is  encompassed by the frameshift claims and method of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13.	For reasons aforementioned, no claims are allowed.
 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 


Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
8/21/22

/LISA V COOK/Primary Examiner, Art Unit 1642